Citation Nr: 1529504	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M. E.


ATTORNEY FOR THE BOARD
					
Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, and had active duty for training (ACDUTRA) from October 1984 to March 1985, with additional service in the Army Reserve.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office that, in pertinent part, denied the Veteran's claims for service connection for a left shoulder condition and a left knee condition.  

The issue of entitlement to service connection for a left knee disability was remanded in March 2012 and January 2014 along with the claim currently on appeal.  Following development conducted pursuant to the Board's remands, the Agency of Original Jurisdiction (AOJ) granted service connection for limitation of extension of the left leg in a March 2015 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's left shoulder disability is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a February 2009 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records, private treatment records, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue decided herein to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the March 2012 and January 2014 remands have been undertaken.  A VA examination was conducted in April 2012, an addendum opinion was obtained in July 2014, and updated VA treatment records were obtained.  Additionally, by letter dated March 2012 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his left shoulder disability, to specifically include the reports of the March 2009 left shoulder x-ray, the May 2007 left shoulder MRI, and any treatment received from Dr. France, and to provide a release for each provider.  However,   the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly,   the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to    the Veteran.  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131;     38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331,   1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in      § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Veteran contends that he is entitled to service connection for a left shoulder condition due to injuries incurred in a motor vehicle accident during his November 1990 to July 1991 period of active service.  Importantly, the Veteran has not alleged that his injury occurred during a period of active duty training or inactive duty training. 

In this case, the medical evidence shows that the Veteran has left shoulder disabilities including internal derangement and degenerative arthritis.  Having determined that the Veteran currently has a left shoulder disability, the remaining question before the Board is whether such disability is related to his service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

Service treatment records are negative for any complaints, treatment, or diagnosis for a left shoulder disability during his period of active service or his period of ACDUTRA.  However, the Veteran reported at his November 2011 hearing that while driving alone in the desert in March 1991, the truck he was driving collided with a tank crossing the desert in a convoy, slamming his left shoulder into the driver's side door.  In addition to his personal statements, the Veteran has also submitted a statement from a comrade, S.S., Jr., who indicated that he remembered the Veteran being hit by a tank while driving through the desert in or around March 1991.  The Veteran did not report to sick call after the alleged accident but he testified at his Board hearing that he was assigned to light duty due to his injuries.  In his statement, S.S. reports remembering the Veteran being assigned to light duty and also remembers the Veteran's reports of shoulder pain at that time.  

While the Veteran reports that he had ongoing shoulder pain after the accident, the evidence of record does not support that assertion.  In a Report of Medical History from May 1991, shortly after the purported accident, the Veteran specifically denied having a painful or trick shoulder.  In a June 1991 Out-processing Checklist, the Veteran denied having an injury of any type while deployed.  Thereafter, in an October 1997 Report of Medical History, the Veteran again denied shoulder problems, six years after the reported accident.  In fact, there is no evidence of a  left shoulder disability until October 2003 when the Veteran reported on a reserve examination that he had a four year history of left shoulder pain, which was precipitated by a football injury.  The examiner noted that it had never been evaluated orthopedically.  At that time, it was noted that the left shoulder range      of motion was decreased and there was a possible rotator cuff tear; the Veteran's upper extremities were evaluated as abnormal.  Thereafter, in November 2003, the Veteran was recommended for an orthopedic evaluation, in part, for a questionable left rotator cuff tear.  That month, he was placed on a physical profile, in part, for left shoulder pain related to a torn rotator cuff.  The Veteran was transferred to the Retired Reserve in June 2004.

The Veteran was seen by his private physician in May 2007 and reported a five year history of left shoulder pain.  X-rays obtained at that time showed normal articular surface and no abnormalities.  A magnetic resonance imaging (MRI) obtained that same month revealed rotator cuff tendinopathy and suspected posterlor labral tear.  However, subsequent x-rays obtained in March 2009 revealed no abnormalities.  Additionally, while receiving VA treatment in August 2011, the Veteran described being involved in another car accident and at that time he reported that he was not experiencing any shoulder pain. 

On VA examination in April 2012, the Veteran reported that he was a passenger    in a truck that was struck violently by a tank in 1991, causing the left side of his body to run into a metal support.  He further reported that due to circumstances      of his service, he was unable to seek medical attention at that time.  Regarding his symptoms, the Veteran claimed that his shoulder had progressively worsened since the reported accident and that he experienced pain, stiffness, weakness, and reduced range of motion.  The 2012 examiner, a physician's assistant, ultimately opined that the Veteran's left shoulder condition was as likely as not related to service.  

Thereafter, pursuant to the Board's January 2014 remand directives, an addendum opinion was obtained in July 2014.  After reviewing the medical records and the claims file, the 2014 examiner, a surgeon, opined that it was less likely than not that the Veteran's current left shoulder disability is related to his service.  In support of the opinion the examiner noted reviewing a May 1991 service treatment record that did not indicate any shoulder injuries or a notation regarding the alleged March 1991 crash; an October 2003 statement that the Veteran injured his left shoulder four years earlier playing football; and 2007 MRI results that indicated no high grade or completed rotator cuff tear, but did identify a shoulder ganglion cyst.  Ultimately, the surgeon stated that based on the interval of time between the alleged left shoulder injury in 1991 and the documented complaints made years later, it is unlikely that the two are proximately related.

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim for service connection for a left shoulder disability.

As an initial matter, the Board finds the Veteran's assertions of continuous left shoulder symptoms since his alleged accident in 1991 lack credibility, in light of  his denial of shoulder problems on his examination two months after the alleged incident, his denial of injuries during deployment three months after the incident, and his denial of shoulder problems in 1997 (6 years later).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous  medical records, the significant time delay between the affiants' observations      and the date on which the statements were written, and conflicting statements of  the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

The Board further finds that the opinion of the 2014 VA examiner provided after reviewing the claims file and the electronic treatment records is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the 2014 examiner is a surgeon and has advanced training and expertise in determining the etiology of musculoskeletal disorders.

Conversely, the opinion of the 2012 VA physician assistant examiner was based, in part, on the Veteran's assertions that he has had a left shoulder disability since the alleged accident, an assertion that is not supported by the other evidence of record and has been found to lack credibility.  Accordingly, that opinion is entitled to little, if any, probative weight.  Id.; see also Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

While the Veteran contends that his left shoulder disability is related to service, the diagnosis of internal derangement and degenerative arthritis and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his left shoulder disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the 2014 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, there is no competent evidence of a chronic a left shoulder disability during active service or within the year following discharge from active service, and the most probative medical opinion of record indicates the Veteran's current left shoulder disability is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left shoulder disability.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


